Citation Nr: 0914165	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy, including as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
February 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hysterectomy is not related to the Veteran's active 
service.

2.  A hysterectomy is not shown to have been caused or 
aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Residuals of a hysterectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Residuals of a hysterectomy are not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in July 2003 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claim.  She was informed that she was required to 
provide sufficient information to allow VA to obtain records.  
She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
Veteran's behalf.  The Veteran was informed of what the 
evidence needed to show in order to substantiate a service-
connection claim, including on a secondary basis.

The Veteran was not provided with notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
since the claim herein is being denied, no disability rating 
or effective date will be assigned.  As such, absence of this 
notice constitutes harmless error.

VCAA notice was provided in July 2003, prior to the January 
2004 rating decision.  The Board is unaware of any 
outstanding evidence or information that has not already been 
requested.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Neither the Veteran nor her 
representative has contended that any evidence relative to 
the issue decided herein is absent from the record.  The 
Board notes that the Veteran indicates she underwent a 
hysterectomy at a private hospital.  The Veteran provided a 
release for the RO to obtain these records.  However, the 
private hospital has indicated that it has no such records.  
Therefore, the Board concludes that the RO has performed all 
necessary attempts at locating these records identified by 
the Veteran.  The Veteran has been afforded a review of her 
claims file by a medical professional in conjunction with her 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Examination of the Veteran was unnecessary, since her current 
diagnosis was known.  This January 2009 review of the claims 
file was conducted by a medical doctor, who identified 
herself as the Chief of the Division of Gynecology.  She 
provided a detailed review of the evidence of record 
regarding the Veteran's claim.  She gave an opinion with a 
rationale supported by the evidence of record.  

The Veteran's representative contends that the opinion is 
inadequate because the examiner did not have the medical 
records pertaining to a 1981 hysterectomy.  However, as noted 
above, the RO requested the records from the private hospital 
on two occasions based on the information provided by the 
Veteran on her forms authorizing the release of such records.  
The RO was unaware that she had undergone a hysterectomy 
until 2003 when she reported that it occurred in 1965; in 
2005 she reported that the hysterectomy variously occurred in 
1979, 1981 and 1983.  The private hospital twice reported 
that it had no records.  The RO could not have requested 
records more contemporaneously with the 1981 hysterectomy 
because the Veteran did not report it to the RO until 2005.  
The medical opinion was based on the available evidence, and, 
as such, the Board finds that this opinion was adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.

Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to this regulation.  While there has been a change in 38 
C.F.R. § 3.310, this claim predated the amendment, and the 
change is more restrictive.  As such the original regulation 
is for consideration here.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service medical records show the Veteran complained of 
abdominal pains.  Her diagnosis was intra-abdominal 
adhesions.  She had a history of two Caesareans.  An April 
1944 entry shows the Veteran had acute salpingitis.  In May 
1944, the Veteran underwent a suspension of the uterus 
through low midline incision, first reducing multiple 
adhesions and freeing an old ventral parietal suspension of 
the uterus, "which really had the abdominal viscera 
entangled."  Post-operative notes showed the Veteran was 
healing well.  A December 1944 record shows the Veteran's 
menstrual cycle lasted 20 days in August and 31 days in 
September, requiring ergotrate shots for relief.  Since that 
time, they had lasted 10 and 15 days, with very heavy flow.  
She also reported a history of a ventral suspension of the 
uterus.  A Medical Board Report completed in February 1945 
shows the Veteran had a diagnosis of intra-abdominal 
adhesions since January 1945.  A history of Caesarean 
operations in 1937 and 1938 and laparotomy with lysis of 
adhesions and cholecystectomy in April and July 1944, 
respectively, was reported.  The Medical Board determined she 
was permanently unfit for service and recommended her 
discharge.  This was the only defect or diagnosis noted upon 
the termination of her service medical records.

In March 1945 the RO granted service connection for intra-
abdominal adhesions, and that is currently the Veteran's only 
service-connected disability.

An August 1946 examination for VA purposes shows the Veteran 
complained of menstrual irregularities since her 1938 
Caesarean section.  Prior to that time, menstruations were 
normal.  She now had menstrual bleeding two to three weeks 
with lapses of one to two weeks.  On examination, there was a 
moderate amount of uterine bleeding.  The diagnosis was 
functional uterine bleeding.  The Veteran was given 
medication for her bleeding.

A September 1946 VA examination report shows the Veteran 
reported being treated for the past year-and-a-half for 
functional bleeding.

In December 1962, the Veteran underwent VA examination.  
Questions about her gynecological system were directed, and 
there were normal reports.

In a May 2003 written statement, the Veteran indicated that 
she had had a total abdominal hysterectomy in 1965 to control 
her gynecological condition.  She had had the same bleeding 
in service and required an exploratory laparotomy at that 
time.

In October 2003, the Veteran underwent VA examination.  She 
indicated that, during service, she underwent a laparotomy 
secondary to dysfunctional uterine bleeding.  Records show 
this resulted in lysis of adhesions.  Then she stated that 
she underwent a hysterectomy in 1981, secondary to 
dysfunctional uterine bleeding.  She stated that she had gone 
through menopause and then began menstruating again.  
Following examination, the diagnoses were status post 
laparotomy and cholecystectomy resulting in peritoneal 
adhesions and status post hysterectomy secondary to 
dysfunctional uterine bleeding.  The examiner opined that the 
Veteran's hysterectomy was not secondary to her abdominal 
adhesions.  She had stated that she had the surgery secondary 
to dysfunctional uterine bleeding.

In May 2007, the Veteran's claims file was reviewed by a VA 
examiner.  She opined that the Veteran had dysfunctional 
uterine bleeding and menorrhagia for a long time and did have 
multiple surgeries prior to the hysterectomy.  She was also 
diagnosed with intra-abdominal adhesions prior to the 
hysterectomy.  However, without the records of the 
hysterectomy, the examiner could not resolve this issue 
without resorting to speculation as to whether the 
hysterectomy was due to the dysfunctional uterine bleeding or 
the intra-abdominal adhesions.

In January 2009, the Board obtained an expert medical opinion 
from the Veterans Health Administration (VHA).  The medical 
doctor, who indicated she was Chief of the Division of 
Gynecology, stated that she reviewed the Veteran's records at 
length.  She noted the absence of any record of the 
hysterectomy performed in 1981.  The Veteran's pre-service 
Cesarean sections and in-service treatment were noted.  The 
examiner also referred to the Veteran's service-connected 
intra-abdominal adhesions.  Due to the date of the Veteran's 
hysterectomy, the VHA physician indicated that any vaginal 
bleeding that occurred at that time would be post-menopausal 
bleeding.  Post-menopausal bleeding was different from 
dysfunctional uterine bleeding and did not relate to the 
Veteran's problems in service.  The VA physician opined that 
it was less than a 50 percent probability that the 
hysterectomy was related to a diagnosis in service.  She also 
noted that without the records from the hysterectomy, it was 
not possible to make an informed comment on whether or not 
the hysterectomy was in any way related to service.  The 
physician also opined that the hysterectomy was most likely 
not related to the intra-abdominal adhesions.

Based on the record, the Board finds that service connection 
is not warranted for the Veteran's hysterectomy.  The Veteran 
has also contended that it is secondary to her service-
connected intra-abdominal adhesions.  However, she is not 
shown to have the requisite medical training or knowledge to 
provide a competent opinion on this matter.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  Instead, the Board must 
rely on the opinions of medical professionals to determine 
the etiology of a disorder.  In that regard, the RO obtained 
an opinion in October 2003, which stated that the Veteran's 
hysterectomy was due to dysfunctional uterine bleeding and 
not due to her intra-abdominal adhesions.  The examiner based 
this opinion on the Veteran's statements and a review of her 
claims file.  She also provided a rationale for the opinion.  
As such, the Board finds it competent.  Furthermore, the 
physician that reviewed the claims file and provided the 
January 2009 VHA opinion also concluded that the hysterectomy 
was not related to service or to the service-connected intra-
abdominal adhesions.

The Board notes the May 2007 statement of a VA examiner, who 
indicated that she could not provide an opinion without 
resorting to speculation.  She noted that the records of the 
Veteran's hysterectomy would be necessary to provide such an 
opinion.  The RO requested the Veteran's records of this 
surgery from a private hospital on two occasions.  However, 
the hospital has no such records.  Therefore, this May 2007 
written statement is speculative and does not provide an 
opinion on which the Board may base its decision.  The 
January 2009 VHA report likewise indicates that an opinion as 
to the etiology of the 1981 hysterectomy could not made in 
the absence of the records of the hysterectomy.  However, 
this examiner provided an expert opinion based on the 
available evidence, and the Board accords this opinion 
significant probative value. 

The only information in the claims file as to the reason for 
the Veteran's hysterectomy is the Veteran's statements.  She 
indicated during her October 2003 VA examination that the 
hysterectomy was performed secondary to dysfunctional uterine 
bleeding.  However, the VHA physician explained in January 
2009 that, since the Veteran was 65 years old at the time of 
her hysterectomy, she would have been experiencing post-
menopausal bleeding, not dysfunctional uterine bleeding.  The 
two are different disorders, and the post-menopausal bleeding 
did not relate to the Veteran's problems in service. 

Furthermore, the Board notes that while the Veteran was 
treated for her menstrual bleeding in service, the evidence 
shows she was not found to have dysfunctional uterine 
bleeding at that time.  In addition, her first post-service 
record shows she was instead diagnosed with functional 
uterine bleeding.  Although the Veteran provided several 
different dates as to her hysterectomy, she apparently did 
not undergo her hysterectomy until approximately 35 years 
after separation from service.

As such, the Board finds that the evidence preponderates 
against the Veteran's claim, on both a direct and secondary 
basis.  The claim is denied.


ORDER

Service connection for residuals of a hysterectomy, including 
as secondary to service-connected disabilities, is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


